DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 6, it is not clear what ‘the membrane like member’ and ‘the frame’ in claim 1 refers to.
As per claim 14, it is not clear how to read a parallelpiped box as per claim 14, in view of the box with an opening of parent claim 1 because the side with the opening with not be a parallelogram.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,17,18,19,5,11-16 is/are rejected under 35 U.S.C. 102A1 as being anticipated by Zhao et al (US 20190017232 A1).

As per claim 1, Zhao discloses a box-shaped soundproof structure comprising: 
a box (either frame 4, or the combination of frame 4 and hood 2, fig. 1) at least a part of which is opened (where the air comes out, outlet 3, fig. 4), and 
a sound reduction structure (the muffler 18,19) in the corner of the frame, including a resonator disposed in the box (the perforated plate 18 will resonate based on the incident sound waves from the engine 14), 
wherein an airborne sound generated from a sound source 14 disposed in the box and emitted from an open surface of the box to the outside is reduced by the sound reduction structure (the muffler functions to muffle the sound, which will reduce the sound emitted from all outside open surfaces of the box). 

As per claim 17,  the claim1  rejection discloses a transportation apparatus (fig. 1) comprising: at least one of an electric motor 14 (fig. 6) or an inverter as a sound source; and 
the box-shaped soundproof structure according to claim 1, wherein at least one of the electric motor or the inverter is set as a sound reduction target (the engine noise cited in para. 7 is reduced per para. 51, and the sound source as the sound reduction target is installed to be disposed in contact with the box or in the box (the motor 14 is in the box/frame/hood).

As per claim 18, the transportation apparatus according to claim 17, wherein the transportation apparatus is a vehicle (abstract).

As per claim 19, the transportation apparatus according to claim 17, wherein the sound reduction structure of the box-shaped soundproof structure is disposed at a position intercepting a straight line connecting a position of the sound source and a position of a seat in the transportation apparatus (one of the mufflers (near first inlet 9, figs. 5,6 is located between the motor 14 fig. 6,  and the cab/seat position 1)  .


As per claim 5, The box-shaped soundproof structure according to claim 1, wherein the resonator is at least one of a Helmholtz resonator (the cabin formed by 4 and 2 comprise an additional muffer/resonator that is a helmholtz resonator, para. 15)  or an air column resonator.

As per claim 11, the box-shaped soundproof structure according to claim 1, wherein the resonator is disposed at a corner 20 of the box (fig. 11).

As per claim 12, the box-shaped soundproof structure according to claim 1, wherein, in a case where a distance from any one open portion of the box to a farthest position in the box in a direction perpendicular to the open portion is defined as a box depth, at least a part of the resonator is disposed at a position farther than a half the box depth from the open portion (there is an additional open portion at inlet 5 in fig. 1 which is greater than half the depth away from the muffler shown in fig. 11, when located at a front corner of the box/frame).

As per claim 13, It would have been obvious to one skilled in the art that the motor could be designed to operate at a desired frequency in order to drive a desired load including those frequencies with wavelengths well less than half the wavelength of the desired frequency where the frequency of rotation of the motor directly corresponds to the natural frequency of the noise being produced by the motor.

As per claim 14, the box-shaped soundproof structure according to claim 1, wherein the box has a generally rectangular parallelepiped shape in portions.

As per claim 15, the box-shaped soundproof structure according to claim 1, wherein the box-shaped soundproof structure is attachable to and detachable from the sound source, and is disposed to surround the sound source (the motor sound source can be removed/attached/detached from the frame and hood because it is a separate component, additionally note the detached cover/box 2 in fig. 9).

As per claim 16, the box-shaped soundproof structure according to claim 1, wherein the sound source is at least one of an electric motor 14 or an inverter.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims including claim 2,3,4,6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 20190017232 A1), and further in view of Tange et al (US 20120024623 A1).

As per claim 2, Zhao discloses the box-shaped soundproof structure according to claim 1, but does not specify: wherein the resonator includes a frame at least one surface of which is opened, and a membrane-like member disposed on an open surface of the frame, and the membrane-like member is a resonator that performs membrane vibration.
Tange discloses a resonator 20 (fig. 1) wherein the resonator includes a frame 31,32 (fig. 2) at least one surface of which is opened (opening in surface of 31), and a membrane-like member (one of the members 15) disposed on an open surface of the frame, and the membrane-like member is a resonator that performs membrane vibration (the membranes will resonate based on the frequencies of the noise sources as per para. 8,10).  Tange teaches that this particular type of attenuator allows for low cost installation (para. 10). It would have been obvious to one skilled in the art that that this attenuator could be implemented in place of the muffler/attenuator of Zhao for the purpose of achieving a known degree of noise suppression for lower cost of installation.

As per claim 3, the box-shaped soundproof structure according to claim 2, wherein a normal incidence sound absorption coefficient in a high-order vibration mode is greater than a normal incidence sound absorption coefficient in a fundamental vibration mode of the membrane vibration of the resonator that performs the membrane vibration (since the muffler comprises membranes that vibrate in response to the noise, in order to create cancelling soundwaves in order to ‘absorb’ the noise, the membranes, when functioning at higher order vibrations will produce cancelling soundwaves at frequencies corresponding to higher order vibrations in the membranes, where higher order vibrations correspond to more frequencies ((such as the harmonic and the fundamental)) than just the fundamental vibration mode, as such the higher order vibration modes of the membranes means more sound is being absorbed, and as such the normal incidence sound absorption coefficient in that situation is greater.

As per claim 4, the box-shaped soundproof structure according to claim 2, wherein the frame has one surface (part of the inner surfaces that form 20 as per fig. 11 Zhao) as an open surface and the membrane-like member is disposed on the open surface to form a closed space 20 surrounded by the frame and the membrane-like member 18,19.

	As per claim 6, the box-shaped soundproof structure according to claim 1,2 rejections discloses membranes for a resonator, but does not specify, wherein the resonator is formed by laminating two or more layers in total of at least one or more of the membrane-like member.
The examine takes official notice it is well known in the art to produce membranes with multiple layers  and laminations in order to design the membrane to particular physical characteristics.

As per claim 7, the box-shaped soundproof structure according to claim 1,2 rejections, wherein the sound source has at least one natural frequency of the sound source at which a sound volume is at a peak (the motor of para. 8 produces sound, which by definition has a spectrum where a natural audio spectrum by definition comprises minimum and maximum levels, where the maximum level defines the peak frequency for the audio being produced by the motor, additionally since the motor runs at a specified rate, that rate will define the loudest frequency produced in the noise).

As per claim 8, the box-shaped soundproof structure according to claim 7, wherein a resonance frequency of the resonator is within a range of 20% of the natural frequency of the sound source (the membranes resonate based on the sounds received from the noise source in order to produce waves to suppress the noise, since the membrane reproduced waves/resonant frequency are the same frequency as those created by the noise source they are also within a range of 20%).

As per claim 9, the box-shaped soundproof structure according to claim 7, wherein the resonator is disposed on an extension of a direction of a maximum sound volume in a sound source radiation distribution in a natural frequency of the sound source (the location of the mufflers is disposed extended away from the noise source/motor, as such each of those directions are directions of maximum sound volume, additionally the muffler in the corner of the frame receives maximum lower frequency sound as those sounds by nature congregate to the corners of the room/enclosure, additionally the mufflers adjacent the air inlet or outlet ports as cited above, and in para. 59, would be in areas of relatively higher volume since there is an opening in the frame).

As per claim 10, it is rejected as per the claim 8 rejection, where the muffler with the membranes will resonate to counteract the frequencies performed by the motor and airflow, there is an additional resonance in the box via the second and third mufflers (para. 58,59, which each resonate at the same frequency in order to suppress noise from the motor/airflow), since they each resonate at the same frequency, a resonance frequency of the resonator is within a range of ± 20% of a resonance frequency of resonance occurring in the box.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
May 26, 2022